Title: To James Madison from Thomas Gholson, Jr., 15 December 1809
From: Gholson, Thomas
To: Madison, James


Dear Sir
15 Decr. 1809.
My limitted circumstances and the claims of an encreasing family, united with a perfect knowledge that the District I represent would not supply my place with any other than an undoubted republican, having induced the determination of my retiring from the Legislature, at farthest, after the expiration of my present term; I was prevailed on by the suggestion of my friend Col: Goodwyn, to tender to you through him, my services in an office which it is expected will shortly be vacant. Col Goodwyn has informed me, that you were pleased to state no other difficulty than that which would probably arise out of the question whether Virginia has not already had her full share of Territorial appointments. As I would be amongst the very last who would either place you under any embarrassment, or who would be the cause of any the slightest complaint against your administration, I beg leave to withdraw the application made yesterday by Col. Goodwyn in my favor, and to assure you of the high regard with which I remain your friend & Obedient Sert.
Thos: Gholson
